Citation Nr: 1725114	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  14-23 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart murmur.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney-at-Law 


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from April 1997 to April 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in Roanoke, Virginia and St. Petersburg, Florida.  The Veteran resides in the jurisdiction of the St. Petersburg RO.

In a March 2016 decision, the Board denied the claim for service connection for a heart murmur.  The Veteran appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand, in March 2016, the Court vacated the decision with regard to the claim for service connection for a heart murmur and remanded the claim to the Board for action in accordance with the Joint Motion.  

In addition, in the March 2016 decision, the Board remanded claim for entitlement to service connection for bilateral flat feet, a right ankle disorder, pseudofolliculitis barbae, a sinus disorder, enteritis, entitlement to ratings in excess of 20 percent for sciatic nerve impairment of the left and right lower extremities, ratings in excess of 30 percent and 20 percent, respectively, for right and left carpal tunnel syndrome, and in excess of 40 percent for a lumbar spine disability.  The issues have not been recertified to the Board and will not be addressed in this decision 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the March 2016 Joint Motion for Partial Remand, the parties agreed that the Board provided inadequate reasoning for its determination that a VA examination or opinion was not warranted.  The parties found that the Board should provide the Veteran with a medical examination to determine whether his heart murmur is a sign of an underlying cardiac disorder.  

Accordingly, the case is REMANDED for the following action:
1.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of a current heart disorder.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

a.  List any current heart condition diagnosed on examination.  

b.  The examiner should offer an opinion as to whether a current heart condition is at least as likely as not related to the heart murmur noted in service.  The examiner should address the following evidence:

* An April 2010 VA examination which noted a reported history of symptoms of angina, shortness of breath, dizziness, syncope, and fatigue associated with a heart murmur

* the January 2010 echocardiogram which noted mitral regurgitation

* the February 2010 echocardiogram which showed borderline abnormal changes possibly due to myocardial ischemia

* the August 2010 echocardiogram that showed tricuspid valve regurgitation

* The examiner should discuss whether the January 2010, February 2010, and August 2010 echocardiogram results show an underlying heart disability.

c.  Provide complete rationale for all opinions expressed. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

2.  Then, readjudicate claim on appeal.  If the benefit sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




